Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of this Office Action:
1. 35 U.S.C. 112 rejections
2. 35 U.S.C. 102 rejections. 
3. 35 U.S.C. 103 rejections.  
4. Prior Art cited but not relied on. 
Please note that there is no 35 U.S.C. 101 rejection because there is no abstract idea recited. The claims recite storing data and a description of how the data is arranged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is not clear whether these claims are supposed to be dependent or independent claims or what the statutory class is supposed to be. The claims must be amended to clearly show their dependencies and statutory classes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maser (US20160220299A1), hereinafter “Maser.”
Regarding claims 1 and 9, Maser discloses an electrosurgical system (Abstract discloses a method of controlling an electrosurgical HF apparatus, as well as an HF apparatus, includes an electrosurgical instrument and an HF generator for generating an HF current. The HF generator is in a locked state in which its activation is not possible. An application to be carried out is to be selected prior to a user-side activation of the HF generator, whereby the HF generator is unlocked), comprising: 
an electrosurgical supply device and an electrosurgical instrument (P6 discloses the concepts for HF activation, i.e. for supplying the HF current to the instrument, are a central topic with HF apparatuses and are known from prior art. An HF activation without a corresponding operation by the user is prevented by various safety functions on the electrosurgical instrument and/or on the HF generator of the apparatus. P35 disclose the safety means described herein, allowing an activation of the HF generator and hence a supply of an HF current to the electrosurgical instrument is possible only after a user-side input of an application and the HF generator being otherwise locked, can be implemented according to advantageous embodiments of the invention in the form of various designs) wherein: 
the electrosurgical instrument comprises a memory element which can be read out by the electrosurgical supply device when the electrosurgical instrument is connected to the electrosurgical supply device (P37 discloses the described safety may be used only for certain types of instruments. Advantageously, the instrument may be automatically identified during connecting them to the HF apparatus. The safety means is linked in only if this is deposited in the parameters of an instrument memory of the HF apparatus. In this respect, data concerning possible applications may be deposited in the instrument memory as well. See further P32 and P33 for memory elements and HF supply device); 
configuration data is stored on the memory element which can be evaluated by the electrosurgical supply device in order to configure operating parameters which are compatible with the electrosurgical instrument, wherein the configuration data is arranged in a flexible data structure which allows the memory element to simultaneously store multiple sets of configuration data which can be read and evaluated by different types of electrosurgical supply devices (P33 discloses an application in the sense of the present application is to be understood as a specific type of surgical application with which the method or the HF apparatus according to the invention is used or is supposed to be used. Particular process parameters such as current intensity, voltage, frequency, amplitude, amplitude form, duration of the current flow, intensity as well as its progression, cutoff point/completion criteria etc. are linked with the respective application. These process parameters have to be correctly adjusted and used for the respective application in order to be able to ensure a satisfactory result and avoid damages to the patient. Each application has the corresponding process parameters associated in a database, for example. Said database may be deposited in the apparatus or in a memory element in the instrument. P37 then discloses the instrument may be automatically identified during connecting them to the HF apparatus. This means the memory is configured in a flexible data structure that can be read and evaluated by different types of electrosurgical supply devices). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maser (US20160220299A1), hereinafter “Maser,” in view of Official Notice. 
Regarding claims 2-8 and 10-12, the Examiner takes Official Notice that the recited limitations amount to features that are related to standard methods of memory control which one skilled in the art would find old and well-known. The claim limitations amount to specifying that data can have varying or fixed lengths and that memory areas can or cannot be overwritten. Additionally, the claims recite a way of reading configuration data which amounts to simply determining a memory address, reading it, and determining whether there is termination data. This is all completely how computer memory works.
Therefore, claims 3-8 and 10-12 are rejected over Official Notice that these features are old and well-known in the art.   
Prior Art Cited but not Relied on
1. WO02/41798A1 to Erbe May 30, 2022, already included in case history. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3667